Exhibit 10.2

PROMISSORY NOTE

Principal

$10,000,000.00

Loan Date

04-17-2020

Maturity

04-17-2022

Loan No

33000535245

Call / Coll

 

Account

 

Officer

 

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

Borrower:GULF ISLAND FABRICATION, INC.Lender:HANCOCK WHITNEY BANK

16225 PARK TEN PL SUITE 300MID MKT - HOUMA/THIB

HOUSTON, TX 77084P. O. BOX 61260

NEW ORLEANS, LA 70161.9967

 

Principal Amount: $10,000,000.00Date of Note: April 17, 2020

PROMISE TO PAY. GULF ISLAND FABRICATION, INC. ("Borrower") promises to pay to
the order of HANCOCK WHITNEY BANK ("Lender"), in lawful money of the United
States of America the sum of Ten Million & 00/100 Dollars (U.S. $10,000,000.00),
together with simple interest assessed on the unpaid principal balance of this
Note as outstanding from time to time, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 1.000% per annum based on a year
of 360 days, commencing on April 17, 2020, and continuing until this Note is
paid in full.

PAYMENT. Borrower will pay this loan in 17 payments of $562,870.45 each payment
and an irregular last payment estimated at $562,870.61. Borrower's first payment
is due November 17, 2020, and all subsequent payments are due on the same day of
each month after that. Borrower's final payment due on April 17, 2022, may be
greater if Borrower does not make payments as scheduled. Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; and then to any unpaid collection costs.
Borrower will pay Lender at Lender's address shown above or at such other place
as Lender may designate in writing.

DEFERRAL PERIOD. Borrower will not be required to make loan payments for the
first six months of the Note (the "Deferral Period"). During the Deferral Period
the outstanding principal balance will accrue interest as stated herein.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

PREPAYMENT. Other than Borrower's obligation to pay any prepayment penalty,
Borrower may prepay this Note in full at any time by paying the then unpaid
principal balance of this Note, plus accrued simple interest through date of
prepayment. If Borrower prepays this Note in full, or if Lender accelerates
payment, Borrower understands that, unless otherwise required by law, any
prepaid fees or charges will not be subject to rebate and will be earned by
Lender at the time this Note is signed. Early payments will not, unless agreed
to by Lender in writing, relieve Borrower of Borrower's obligation to continue
to make payments under the payment schedule. Rather, early payments will reduce
the principal balance due and may result in Borrower's making fewer payments.
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes "payment in full" of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: HANCOCK
WHITNEY BANK, LENDING SERVICES, P. O. BOX 211269 MONTGOMERY, AL 36121.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Default Under Security Agreements. Should Borrower or any guarantor violate, or
fail to comply fully with any of the terms and conditions of, or default under
any security right, instrument, document, or agreement directly or indirectly
securing repayment of this Note.

Other Defaults in Favor of Lender. Should Borrower or any guarantor of this Note
default under any other loan, extension of credit, security right, instrument,
document, or agreement, or obligation in favor of Lender.

Default in Favor of Third Parties. Should Borrower or any guarantor default
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may affect any property or other collateral directly or indirectly securing
repayment of this Note.

Insolvency. Should the suspension, failure or insolvency, however evidenced, of
Borrower or any Guarantor of this Note occur or exist.

Death or Interdiction. Should any guarantor of this Note die or be interdicted.

Readjustment of Indebtedness. Should proceedings for readjustment of
indebtedness, reorganization, bankruptcy, composition or extension under any
insolvency law be brought by or against Borrower or any guarantor.

Assignment for Benefit of Creditors. Should Borrower or any guarantor file
proceedings for a respite or make a general assignment for the benefit of
creditors.

Receivership. Should a receiver of all or any part of Borrower's property, or
the property of any guarantor, be applied for or appointed.

Dissolution Proceedings. Proceedings for the dissolution or appointment of a
liquidator of Borrower or any guarantor are commenced.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Material Adverse Change. Should any material adverse change occur in the
financial condition of Borrower or any guarantor of this Note or should any
material discrepancy exist between the financial statements submitted by
Borrower or any guarantor and the actual financial condition of Borrower or such
guarantor.

LENDER'S RIGHTS UPON DEFAULT. Should any one or more default events occur or
exist under this Note as provided above, Lender shall have the right, at
Lender’s sole option, to declare formally this Note to be in default and to
accelerate the maturity and insist upon immediate payment in full of the unpaid
principal balance then outstanding under this Note, plus accrued interest,
together with reasonable attorneys' fees, costs, expenses and other fees and
charges as provided herein. Lender shall have the further right, again at
Lender's sole option, to declare formal default and to accelerate the maturity
and to insist upon immediate payment in full of each and every other loan,
extension of credit, debt, liability and/or obligation of every nature and kind
that Borrower may then owe to Lender, whether direct or indirect or by way of
assignment, and whether absolute or contingent, liquidated or unliquidated,
voluntary or involuntary, determined or undetermined, secured or unsecured,
whether Borrower is obligated alone or with others on a "solidary" or "joint and
several" basis, as a principal obligor or otherwise, all without further notice
or demand, unless Lender shall otherwise elect.

EXPENSES. If Lender refers this Note to an attorney for collection, or files
suit against Borrower to collect this Note, or if Borrower files for bankruptcy
or other relief from creditors, Borrower agrees to pay Lender’s permissible
fees.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Louisiana without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Louisiana.

FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial
statements and other related information at such frequencies and in such detail
as Lender may reasonably request.

ADDITIONAL INFORMATION REGARDING FINANCIAL STATEMENTS AND INFORMATION. With
respect to any provision in this Agreement regarding financial statements and
information, Borrower agrees to provide to the Lender upon request both true and
correct current financial statements and tax returns in form and substance
satisfactory to the Lender. The financial statements shall include, among other
things, detailed information regarding (i) any entities, such as corporations,
partnerships, or limited liability companies of which the Borrower is the
majority owner and (ii) any entities of which the Borrower is not the majority
owner, but for which Borrower is directly or contingently liable on debts or
obligations of any kind incurred by those entities. All financial statements or
records submitted to Lender via electronic means, including, without limitation
by facsimile, open internet communications or other telephonic or electronic
methods, including, without limitation, documents in Tagged Image Format Files
("TIFF") or Portable Document Format ("PDF") shall be treated as originals,
fully binding and with full legal force and effect and the parties waive any
rights they may have to object to such treatment. The Lender may rely on all
such records in good faith as complete and accurate records produced or
maintained by or on behalf of the party submitting such records.

 

--------------------------------------------------------------------------------

 

NO NOVATION IF EARLIER NOTE CANCELLED. If an earlier note of any Borrower is
cancelled at the time of execution hereof, then this Note constitutes an
extension, but not a novation, of the amount of the continuing indebtedness, and
Borrower agrees that all security rights held by Lender under the earlier note
shall continue in full force and effect.


 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

Loan No: 33000535245(Continued)Page 2

SBA LOAN. When SBA is the holder, this Note will be interpreted and enforced
under federal law, including SBA regulations. Lender or SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

ADDITIONAL DEFAULTS AND ACCELERATION. To the extent permitted by applicable law,
in addition to the events of default set forth above, Lender shall have the
right, at its sole option, to insist upon immediate payment (to accelerate the
maturity) of this Note should any type of lien, judgment, levy, seizure,
garnishment, tax lien, or court order occur affecting any assets of Borrower.

PAYCHECK PROTECTION PROGRAM. Borrower acknowledges that funds are advanced under
this Note subject to the provisions of the Paycheck Protection Program, as
enacted as part of the Coronavirus Aid, Relief, and Economic Security Act
(together with its implementing regulations and guidance and as amended from
time to time, the "CARES Act"). The Paycheck Protection Program is administered
by the U.S. Small Business Administration ("SBA").

If any provision of this Note is inconsistent with or prohibited by the terms of
the Paycheck Protection Program as enacted by the CARES Act, then such provision
shall be deemed null and void and stricken from this Note as if it had never
existed and the remainder of the Note shall remain in full force and effect.

LOAN FORGIVENESS. Borrower shall be eligible to apply to Lender for loan
forgiveness of the full amount or a portion of the principal amount of this
Note, in accordance with the terms of the CARES Act, beginning no earlier than
either eight (8) weeks after the date of this Note and ending sixty (60) days
prior to the maturity date of the Note. The maximum amount that may be eligible
for forgiveness will be based on the amount of payroll costs, mortgage interest,
rent expenses, and utilities expenses paid by Borrower during the eight (8)
weeks period starting following the date of this Note. The actual amount that
will be forgiven may be subject to a cap on the amount of non-payroll expenses
that will be deemed eligible for forgiveness by the United States Treasury
Department ("USTD") and the SBA. The actual amount forgiven may also be further
reduced based on reductions in head count during the period between February 25,
2020 and April 26, 2020 and/or any reductions in salary of any employees by more
than 25% of their prior year compensation, provided, however, that the Borrower
will have until June 30, 2020 to restore employment and salary levels to pre
February 25th levels. The precise dates for measurements of salary and payroll
levels and the actual parameters that will be applied for reductions in the
amount that may be forgiven are all subject to further guidance from the USTD
and the SBA.

BORROWER UNDERSTANDS AND AGREES THAT BORROWER WILL REMAIN LIABLE FOR THE PAYMENT
IN FULL OF ANY AND ALL AMOUNTS OF PRINCIPAL AND INTEREST THAT ARE DEEMED NOT
FORGIVABLE UNDER THE TERMS OF THE CARES ACT IN LENDER'S REASONABLE AND SOLE
DISCRETION. ALL UNFORGIVEN AMOUNTS OF PRINCIPAL AND INTEREST REMAINING
OUTSTANDING OR ACCRUING AFTER LENDER HAS MADE A DETERMINATION AS TO THE AMOUNT
THAT CAN BE FORGIVEN UNDER THIS NOTE, SHALL BE DUE AND PAYABLE TO LENDER IN
ACCORDANCE WITH THE TERMS OF THIS NOTE.

DOCUMENTATION TO SUPPORT REQUEST FOR LOAN FORGIVENESS. In order to be eligible
for loan forgiveness, Borrower shall be required to submit to Lender such
information as Lender may request in accordance with the requirements for loan
forgiveness set forth in the CARES Act, including, without limitation:

- Quarterly IRS Forms 940,941, or 944 for 3/31/2019 to 6/30/2019 and 3/31/2020
to 6/30/2020; and

- Documentation in the form of cancelled checks, payment receipts, and bank
statements showing payment of the mortgage interest, rent payments and utilities
during the period from 2/15/2020 to 6/30/2020

LOAN FORGIVENESS CERTIFICATION. Borrower shall further be required to sign a
certification, in a form to be provided by Lender, which states that the
documents submitted to Lender are true and accurate in. all material respects,
that the Borrower utilized the funds to be forgiven in order to retain employees
on its payroll and to make eligible mortgage interest, rent and utility
payments. A decision on loan forgiveness will be made within sixty (60) days
from receipt of all required documentation to support such application.

CLOSING CERTIFICATION. Borrower hereby further reaffirms and certifies (i) the
accuracy of the information contained in the application submitted to Lender for
this Loan and (ii) that the supporting documentation submitted to Lender in
connection with Borrower's application is complete, true and accurate.

Notwithstanding any provisions of this Note, Borrower will not be required to
pay any attorney's fees or legal expenses.

WAIVERS. Borrower and each guarantor of this Note hereby waive demand,
presentment for payment, protest, notice of protest and notice of nonpayment,
and all pleas of division and discussion, and severally agree that their
obligations and liabilities to Lender hereunder shall be on a "solidary" or
"joint and several" basis. Borrower and each guarantor further severally agree
that discharge or release of any party who is or may be liable to Lender for the
indebtedness represented hereby, or the release of any collateral directly or
indirectly securing repayment hereof, shall not have the effect of releasing any
other party or parties, who shall remain liable to Lender, or of releasing any
other collateral that is not expressly released by Lender. Borrower and each
guarantor additionally agree that Lender's acceptance of payment other than in
accordance with the terms of this Note, or Lender's subsequent agreement to
extend or modify such repayment terms, or Lender's failure or delay in
exercising any rights or remedies granted to Lender, shall likewise not have the
effect of releasing Borrower or any other party or parties from their respective
obligations to Lender, or of releasing any collateral that directly or
indirectly secures repayment hereof. In addition, any failure or delay on the
part of Lender to exercise any of the rights and remedies granted to Lender
shall not have the effect of waiving any of Lender's rights and remedies. Any
partial exercise of any rights and/or remedies granted to Lender shall
furthermore not be construed as a waiver of any other rights and remedies; it
being Borrower's intent and agreement that Lender's rights and remedies shall be
cumulative in nature. Borrower and each guarantor further agree that, should any
default event occur or exist under this Note, any waiver or forbearance on the
part of Lender to pursue the rights and remedies available to Lender, shall be
binding upon Lender only to the extent that Lender's specifically agrees to any
such waiver or forbearance in writing. A waiver or forbearance on the part of
Lender as to one default event shall not be construed as a waiver or forbearance
as to any other default. Borrower and each guarantor of this Note further agree
that any late charges provided for under this Note will not be charges for
deferral of time for payment and will not and are not intended to compensate
Lender's for a grace or cure period, and no such deferral, grace or cure period
has or will be granted to Borrower in return for the imposition of any late
charge. Borrower recognizes that Borrower's failure to make timely payment of
amounts due under this Note will result in damages to Lender, including but not
limited to Lender's loss of the use of amounts due, and Borrower agrees that any
late charges imposed by Lender hereunder will represent reasonable compensation
to Lender for such damages. Failure to pay in full any installment or payment
timely when due under this Note, whether or not a late charge is assessed, will
remain and shall constitute an Event of Default hereunder.

SUCCESSORS AND ASSIGNS LIABLE. Borrower's and each guarantor's obligations and
agreements under this Note shall be binding upon Borrower's and each guarantor's
respective successors, heirs, legatees, devisees, administrators, executors and
assigns. The rights and remedies granted to Lender under this Note shall inure
to the benefit of Lender's successors and assigns, as well as to any subsequent
holder or holders of this Note.

CAPTION HEADINGS. Caption headings in this Note are for convenience purposes
only and are not to be used to interpret or define the provisions of this Note.

SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's successors, heirs, legatees, devisees, administrators, executors
and assigns, and shall inure to the benefit of Lender and its successors and
assigns.

APPLICABLE LENDING LAW. To the extent not preempted by federal law, this
business or commercial loan is being made under the terms and provisions of La.
R.S. 9:3509, et seq.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.

BORROWER:

GULF ISLAND-FABRICATION, INC.

By: /s/ Richard W. Heo-

AUTHORIZED SIGNER

 

--------------------------------------------------------------------------------

 

 

LaserPro, Ver. 19.4.0.030 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - LA C:\LaserPro\CF|\LPL\|20.FC TR-311660 PR-410

 